Motion for a stay pending argument and determination of the appeal. Motion granted to the extent that respondents are stayed from establishing a list of *793successful candidates as a result of the conduct of Examinations Eos. 2104 and 2105 on September 26, 1959, for the positions of Hearing Reporter and Hearing Stenographer. Respondents may move to vacate the stay in the event that, appellants shall not perfect their appeal, file note of issue, file and serve record and brief on or before April 19, 1960, and be ready for argument at the May Term of this court. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.